               Case 19-12269-KBO            Doc 47      Filed 11/08/19       Page 1 of 39



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 )     Chapter 11
                                                       )
MTE HOLDINGS LLC, et al.,1                             )     Case No. 19-12269 (KBO)
                                                       )
                         Debtors.                      )     Joint Administration Requested
                                                       )

                   DEBTORS’ MOTION FOR ENTRY OF INTERIM
              AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO
        (A) CONTINUE USING EXISTING CENTRALIZED CASH MANAGEMENT
      SYSTEM, (B) HONOR CERTAIN PREPETITION OBLIGATIONS RELATED TO
    THE USE OF THE CASH MANAGEMENT SYSTEM, AND (C) MAINTAIN EXISTING
     BANK ACCOUNTS AND CHECK STOCK AND (II) GRANTING RELATED RELIEF

         The debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned Chapter 11 cases (the “Chapter 11 Cases”) respectfully state as follows in support of

this motion (the “Motion”):

                                        RELIEF REQUESTED

         1.     The Debtors submit this Motion pursuant to sections 105(a), 345, 363, 364, 503,

and 507 of Title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as amended, the

“Bankruptcy Code”), rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and rule 2015-2 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”)

requesting entry of interim and final orders, substantially in the forms attached hereto as Exhibit

C and Exhibit D (the “Interim Order” and the “Final Order,” respectively): (a) authorizing the

Debtors to (i) continue using the Cash Management System (as defined below), (ii) honor, in the



1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC. (7894); MTE Partners LLC. (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
                  Case 19-12269-KBO       Doc 47       Filed 11/08/19     Page 2 of 39



reasonable exercise of their business judgment, certain prepetition obligations related to the use

of the Cash Management System, and (iii) maintain their existing Bank Accounts (as defined

below) and check stock; (b) scheduling a final hearing (the “Final Hearing”); and (c) granting

related relief.

                                  JURISDICTION AND VENUE

        2.        The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C

§ 157(b)(2). Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final order

by the Court in connection with this Application to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

        3.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.        The statutory predicates for the relief requested herein are Bankruptcy Code

sections 105, 345, 363, 364, 503, and 507, Bankruptcy Rules 6003 and 6004, and Local Rule

2015-2.

                                          BACKGROUND

        A.        General Background.

        5.        On October 22, 2019, October 23, 2019, (the “Parent Petition Dates”) and on the

date hereof (the “Affiliate Petition Date”), each of the Debtors filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code in this Court. The Debtors continue to operate their

businesses and manage their properties as debtors in possession pursuant to Bankruptcy Code




                                                   2
               Case 19-12269-KBO         Doc 47       Filed 11/08/19   Page 3 of 39



sections 1107(a) and 1108. No party has requested the appointment of a trustee or examiner in

the Chapter 11 Cases and no statutory committees have been appointed or designated.

        6.     A detailed description of the Debtors, and their businesses, including that of

debtor and operating company MDC Texas Operator LLC (“MDC Operator”), and the facts and

circumstances supporting this Motion and the Debtors’ bankruptcy petitions are set forth in

greater detail in the Declaration of Mark Siffin, Chief Executive Officer of MDC Energy LLC in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith. This Motion incorporates by reference the facts set forth in the

First Day Declaration as if fully set forth herein. Additional facts specific to this Motion are set

forth below.

        B.     The Debtors’ Cash Management System and Bank Accounts.

        7.     In the ordinary course of business and prior to the Affiliate Petition Date, the

Debtors maintained a centralized cash management system (the “Cash Management System”).

Like other large and complex businesses, the Debtors designed the Cash Management System to

efficiently collect, transfer, and disburse funds generated through the Debtors’ day-to-day

operations and to accurately record such collections, transfers, and disbursements as they are

made.    A detailed description of the Cash Management System is set forth below, a

demonstrative chart of the Cash Management System is set forth in Exhibit A.

        8.     Accordingly, the Debtors’ business requires the collection, transfer, and

disbursement of funds through a number of bank accounts at various banks (collectively, the

“Bank Accounts”). A list of the Debtors’ bank accounts (collectively, the “Bank Accounts”) is

set forth in Exhibit B.

        C.     Cash Collection.

        9.     The Debtors generate and receive funds from a variety of sources. A substantial


                                                  3
               Case 19-12269-KBO             Doc 47       Filed 11/08/19      Page 4 of 39



portion of the Debtors’ present revenues, and their expected future revenues, consist of oil and

gas sales. In addition, the Debtors may generate receipts from other miscellaneous sources. The

Debtors’ receipts are deposited directly into the MDC Energy LLC operating account with Bank

of New York Mellon (the “Collection Account”). Certain large vendors are paid directly via

wires from the Collection Account. As of the Affiliate Petition Date, the balance of cash in the

Collection Account is approximately $2,374.15.

        10.      The Debtors also maintain two depository accounts with Prosperity Bank in the

name of MDC Energy LLC and MDC Reeves Energy LLC (the “Operating Accounts”). Money

is transferred from the Collection Account to the Operating Accounts as needed to cover certain

smaller vendor payments as well as oil and gas royalty payments. As of the Affiliate Petition

Date, the balance of cash in the Operating Accounts is approximately $4,227.90.2

        D.       Cash Disbursements.

        11.      Receipts concentrated in the Collection and Operating Accounts are used by the

Debtors to satisfy their financial obligations. Disbursements by check, wire, or automated

clearing house transfers (“ACH Transfer”) are generally made through this account.

        12.      The Debtors’ accounts payable payments on account of revenue, interest, taxes

and regulatory fees, utilities, and all certain vendors are paid or automatically debited by wire,

check, and ACH Transfer out of the Operating Account.

        13.      The Debtors pay fees to their banks of approximately $10,000 per year for the

Collections Account and $30 per month in connection with the Operating Accounts (the “Bank

Fees”). The Debtors estimate that approximately $10,000 in Bank Fees is outstanding as of the

Affiliate Petition Date.

2
 The two accounts in the name of Debtor MTE Holdings. LLC are subject to creditor liens and the Debtor does not
seek to use funds in those accounts absent an order of the Court authorizing such use.



                                                      4
             Case 19-12269-KBO         Doc 47       Filed 11/08/19   Page 5 of 39



       E.     Intercompany Transactions.

       14.    Prior to the Parent Petition Dates and Affiliate Petition Date, in the ordinary

course of business, the Debtors engaged in certain intercompany transactions and transfers

amongst themselves (the “Intercompany Transactions”). The Intercompany Transactions may

result in intercompany receivables and payables (the “Intercompany Claims”).                 The

Intercompany Transactions are not accounted through the Cash Management System, but rather

through maintained book entries on the Debtors’ books and records. Postpetition, the Debtors

intend to continue to engage in Intercompany Transactions. Discontinuing the Intercompany

Transactions would disrupt the Debtors’ business operations, harming their creditors and other

parties in interest. The Debtors will continue to retain records of these Intercompany

Transactions, which will be reconciled at intervals and properly maintained. As a result, the

Debtors will be able to account for all Intercompany Transactions.

       15.    As detailed in the First Day Declaration, MDC Operator is an LLC whose shares

are held by non-debtor MTE Holdings II LLC, which is a wholly owned indirect subsidiary of

non-Debtor Olam Energy Resources I LLC (“Olam”).            Olam is in turn owned by entities

controlled by Mark A. Siffin and IUC Olam Holdings LLC (the “Primary Owners”).

       16.    Pursuant to management services agreements with MDC and MDC Operator,

Maefield Development Corporation (“Manager”), a non-debtor affiliate of the Company,

provides management and related services to the Company utilizing its own employees. This

includes the services of 23 dedicated fulltime employees located at the offices of the Manager in

Midland, Texas. The Company reimburses the Manager for the direct costs of providing these

services without a mark-up. These employees are also eligible to participate in the healthcare

plan provided by the Manager.      Typical monthly payroll plus healthcare is approximately

$305,000.


                                                5
              Case 19-12269-KBO          Doc 47          Filed 11/08/19   Page 6 of 39



       F.      Corporate Credit Card.

       17.     The Debtors provide one individual employee with a corporate credit card (the

“Corporate Credit Card”) issued by Capital One, N.A. (“Capital One”), for which the Debtors

pay associated fees and repay outstanding amounts (collectively, the “Credit Card Payments”).

The Corporate Credit Card is primarily utilized to pay for certain work-related expenses, such as

work-related travel and permitting costs. The Corporate Credit Card is issued in the name of

Maefield Development.       The Debtors seek the authority to pay all outstanding prepetition

amounts owed on account of the Credit Card Payments and to continue to honor such obligations

postpetition in the ordinary course. The Debtors also request the authority to continue to use the

Corporate Credit Card postpetition.

       18.     On average, the Debtors have historically owed approximately $11,000 a month

on account of the Corporate Credit Card. As of the Affiliate Petition Date, the Debtors estimate

that they owe a de minimis amount on account of the Corporate Credit Card. The Debtors seek

authority to continue the Corporate Credit Card subject to the terms and conditions thereof on a

post-petition basis consistent with past practice.

                              BASIS FOR RELIEF REQUESTED

       A.      The Court Should Authorize the Debtors to
               Continue Using the Existing Cash Management System.

       19.     The Debtors maintain an integrated Cash Management System in the ordinary

course of their business operations that allows them to effectively oversee their cash and

financial affairs. In addition, the Cash Management System is consistent with those utilized by

corporate enterprises comparable to the Debtors in size and complexity. As described herein,

any disruption to the Cash Management System would have an immediate adverse impact on the

Debtors’ business and would impair the Debtors’ ability to successfully administer the Chapter



                                                     6
                 Case 19-12269-KBO      Doc 47       Filed 11/08/19   Page 7 of 39



11 Cases. It would be time-consuming, difficult, and costly (and in some cases impossible given

the location of the Debtors’ stores) for the Debtors to establish an entirely new system of

accounts and a new cash management system.             The attendant delays from revising cash

management procedures and redirecting receipts would create unnecessary pressure on the

Debtors and their employees while they work to meet the other administrative obligations

required by chapter 11 of the Bankruptcy Code.           Preserving normalcy and avoiding the

unnecessary and costly distractions associated with any substantial disruption in the Cash

Management System will facilitate the Debtors’ efforts to maximize their assets for the benefit of

all creditors.

        20.      The Debtors will maintain records of all transfers within the Cash Management

System to the same extent they were recorded by the Debtors before the commencement of the

Chapter 11 Cases. As a result, the Debtors will be able to document and record the transactions

occurring within the Cash Management System for the benefit of all parties in interest.

        21.      Allowing the Debtors to utilize the prepetition Cash Management System is

consistent with the applicable provisions of the Bankruptcy Code. Section 363(c)(1) of the

Bankruptcy Code authorizes a debtor in possession to “use property of the estate in the ordinary

course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1). The purpose of Section

363(c)(1) is to provide a debtor in possession flexibility to engage in the ordinary transactions

required to operate its business without undue oversight by creditors or the court. See In re Roth

Am., Inc., 975 F.2d 949, 952 (3d Cir. 1992) (“The framework of [s]ection 363 is designed to

allow a . . . debtor-in-possession . . . the flexibility to engage in ordinary transactions without

unnecessary creditor and bankruptcy court oversight”). Included within the purview of section

363(c) is the ability to continue “routine transactions” stemming from a debtor’s cash




                                                 7
              Case 19-12269-KBO         Doc 47       Filed 11/08/19   Page 8 of 39



management system. See Amdura Nat’l Distrib. Co. v. Amdura Corp., (In re Amdura Corp.), 75

F.3d 1447, 1453 (10th Cir. 1996) (holding that the debtor’s use of a centralized cash

management system did not “transcend the day to day affairs” of the debtors, and that use of the

cash management system would be consistent with the debtor’s powers under Section 363);

Charter Co. v. Prudential Ins. Co. Am. (In re Charter Co.), 778 F.2d 617, 621 (11th Cir. 1985)

(order authorizing debtor to employ a cash management system that was “usual and customary”

was “entirely consistent” with Section 363(c)(1)).      Accordingly, to minimize the disruption

caused by these bankruptcy filings and maximize the value of the Debtors’ estates, the Debtors

request authority to continue to utilize the Cash Management System during the pendency of the

Chapter 11 Cases.

       22.     One purpose of section 363 of the Bankruptcy Code is to provide a debtor with

the flexibility to engage in the ordinary course transactions required to operate its business

without undue supervision by its creditors or the court. See, e.g., In re Roth Am., Inc., 975 F.2d

949, 952 (3d Cir. 1992) (“Section 363 is designed to strike [a] balance, allowing a business to

continue its daily operations without excessive court or creditor oversight and protecting secured

creditors and others from dissipation of the estate’s assets.”) (citations omitted); In re Vision

Metals, Inc., 325 B.R. 138, 145 (Bankr. D. Del. 2005) (same). Included within the purview of

section 363(c) of the Bankruptcy Code is a debtor’s ability to continue “routine transactions”

necessitated by a debtor’s business practices. See, e.g., In re Nellson Nutraceutical, Inc., 369

B.R. 787, 796 (Bankr. D. Del. 2007) (citations omitted) (noting that courts have shown a

reluctance to interfere in a debtor’s making of routine, day-to-day business decisions); In re

Vision Metals, 325 B.R. at 142 (“[W]hen a chapter 11 debtor in possession continues to operate




                                                 8
              Case 19-12269-KBO           Doc 47       Filed 11/08/19    Page 9 of 39



its business, as permitted by section 1108, no court authorization is necessary for the debtor to

enter transactions that fall within the ordinary course of its business.”).

       23.     The Bankruptcy Code does not define “ordinary course of business.”                In

determining whether a transaction qualifies as “ordinary course,” the Third Circuit has adopted

the “horizontal” dimension test (i.e., whether “from an industry-wide perspective, the transaction

is of the sort commonly undertaken by companies in that industry”) and “vertical” dimension test

(i.e., whether the transaction is consistent with the reasonable expectations of “hypothetical

creditors”). In re Roth Am., Inc., 975 F.2d at 953. “The touchstone of ‘ordinariness’ is . . . the

interested parties’ reasonable expectations of what transactions the debtor in possession is likely

to enter in the course of its business.” Id. (citing In re James A. Phillips, Inc., 29 B.R. 391, 394

(S.D.N.Y. 1983)); see also In re Nellson Nutraceutical, Inc., 369 B.R. at 797 (“[A] debtor’s pre-

petition business practices and conduct is the primary focus of the vertical analysis.”);

Sportsman’s Warehouse, Inc. v. McGillis/Eckman Invs.-Billings, LLC (In re Sportsman’s

Warehouse, Inc.), Case No. 09-10990 (CSS), 2013 WL 492554, at *9 (Bankr. D. Del. Feb. 7,

2013) (citation omitted) (“In determining whether a transaction is in the ordinary course of

business, the Third Circuit has adopted the two-part horizontal and vertical dimension test.”); In

re Blitz U.S.A., Inc., 475 B.R. 209, 214 (Bankr. D. Del. 2012) (same).

       24.     Included within the purview of section 363(c) of the Bankruptcy Code is a

debtor’s ability to continue the “routine transactions” necessitated by a debtor’s cash

management system. Amdura Nat’l Distrib. Co. v. Amdura Corp. (In re Amdura Corp.), 75 F.3d

1447, 1453 (10th Cir. 1996). Accordingly, the Debtors seek authority under section 363(c)(1) of

the Bankruptcy Code to continue the collection and disbursement of cash pursuant to their Cash

Management System described above.




                                                   9
             Case 19-12269-KBO          Doc 47     Filed 11/08/19     Page 10 of 39



       25.     Courts in this district have recognized that an integrated cash management system

“allows efficient utilization of cash resources and recognizes the impracticalities of maintaining

separate cash accounts for the many different purposes that require cash.” In re Columbia Gas

Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in part and rev’d in part, 997 F.2d

1039 (3d Cir. 1993). The Third Circuit has similarly emphasized the “huge administrative

burden” and economic inefficiency of requiring affiliated debtors to maintain all accounts

separately. In re Columbia Gas Sys., 997 F.2d at 1061; see also In re Southmark Corp., 49 F.3d

1111, 1114 (5th Cir. 1995) (maintaining an existing cash management system allows a debtor “to

administer more effectively and efficiently its financial operations and assets”).

       26.     Courts in this district have granted relief substantially similar to that requested in

this Motion. See, e.g., In re The Walking Company Holdings, Inc., Case No. 18-10474 (LSS)

(Bankr. D. Del. Mar. 8, 2018) [D.I. 76]; In re Aquion Energy, Inc., Case No. 17-10500 (KJC)

(Bankr. D. Del. Mar. 10, 2017) [D.I.. 34]; In re Basic Energy Servs., Inc., Case No. 16-12320

(KJC) (Bankr. D. Del. Oct. 26, 2016) [D.I. 58]; In re Key Energy Servs., Inc., Case 16-12306

(BLS) (Bankr. D. Del. Oct. 25, 2016) [D.I.. 66].

       27.     The Court may also exercise its equitable powers to grant the relief requested

herein. Section 105(a) of the Bankruptcy Code empowers the Court to “issue any order, process

or judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§ 105(a). Continuing the Cash Management System without interruption is important to the

success of the Chapter 11 Cases, and it is well within the Court’s equitable power under Section

105(a) to approve its continued use.

       28.     Here, requiring the Debtors to adopt a new cash management system during the

Chapter 11 Cases would be expensive, burdensome, and unnecessarily disruptive to the Debtors’




                                                 10
                   Case 19-12269-KBO      Doc 47        Filed 11/08/19   Page 11 of 39



operations. In light of the size and complexity of the Debtors’ operations, any disruption of the

Cash Management System could have severe adverse effects on the Debtors’ restructuring

efforts, the cost of which would ultimately be borne by the Debtors’ creditors and other

stakeholders. Maintaining the current Cash Management System will facilitate the Debtors’

smooth transition into the chapter 11 proceedings by, among other things, minimizing delays in

paying postpetition debts and eliminating administrative inefficiencies.

           B.       The Court Should Authorize the Debtors to Maintain
                    Existing Bank Accounts and Use Existing Check Stock.

           29.      Permitting the Debtors to maintain and use their existing Bank Accounts, and

waiving any applicable Operating Guidelines for Chapter 11 Cases (the “U.S. Trustee

Guidelines”), is in the best interests of the Debtors’ estates, their creditors, and other interested

parties.        Requiring the Debtors to establish new accounts at this juncture would create an

unnecessary administrative burden and delay the payment of workforce-related obligations and

other expenses. The cost and delay associated with opening new accounts would disrupt the

Debtors’ transition into bankruptcy and the interim maintenance of their business. In accordance

with existing practices, the Debtors request authority to: (i) continue to use and administer the

Bank Accounts; (ii) treat the Bank Accounts for all purposes as accounts of the Debtors as

debtors in possession; and (iii) conduct all banking transactions by all usual means and debit the

Bank Accounts on account of all usual items and pursuant to all usual payment instructions,

including checks, drafts, wires, automated clearinghouse transfers, electronic fund transfers, or

other items presented, issued, or drawn on the Bank Accounts.

           30.      The Debtors further request that the Banks be authorized to continue to

administer, service, and maintain the Bank Accounts in accordance with prepetition practices,

without interruption and in the ordinary course of business, and to pay any and all checks, drafts,



                                                   11
              Case 19-12269-KBO         Doc 47     Filed 11/08/19     Page 12 of 39



wires, automated clearinghouse transfers, electronic fund transfers, or other items presented,

issued, or drawn on the Bank Accounts on account of any claim arising (i) on or after the

Affiliate Petition Date or (ii) prior to the Affiliate Petition Date and otherwise authorized by the

Court. The Debtors also seek authority to continue to pay all ordinary course fees and other

service charges in accordance with any agreements governing the Bank Accounts, whether

arising prepetition or postpetition.

       31.     The Debtors can achieve the goals of the U.S. Trustee Guidelines and section

345(b) of the Bankruptcy Code without closing their existing Bank Accounts and opening new

ones. First, each of the Bank Accounts are FDIC-insured, as required by section 345(b) of the

Bankruptcy Code. Second, the Debtors can and will identify all prepetition checks and other

forms of payment outstanding on the Affiliate Petition Date and notify the Banks not to pay such

checks or obligations, unless payment of such obligations has been otherwise authorized by the

Court. The systems currently employed by the Debtors and the Banks are sufficient to ensure

that prepetition obligations are not paid improperly. However, to avoid delays in payments to

administrative creditors, to ensure a smooth and orderly transition into chapter 11, and to aid in

the Debtors’ efforts to preserve and maximize the value of their assets, it is important that the

Debtors be permitted to continue to maintain the Bank Accounts with the same account numbers

at the same Banks following the commencement of the Chapter 11 Cases.

       32.     To avoid disruption of the Cash Management System and unnecessary expense,

the Debtors also request authority to continue to use their existing check stock without reference

to their status as debtors in possession or any other alteration until the existing check stock is

depleted.




                                                 12
             Case 19-12269-KBO          Doc 47     Filed 11/08/19     Page 13 of 39



       33.     Pursuant to Local Rule 2015-2(a), in the event the Debtors need to purchase new

check stock or letterhead during the pendency of the Chapter 11 Cases, such check stock and

letterhead will include a legend referring to the Debtors as “Debtors in Possession” or “DIP.” In

addition, as soon as reasonably practicable following the Affiliate Petition Date, any

electronically produced checks will reflect the Debtors’ status as debtors in possession.

       C.      The Debtors Should Be Authorized To Open and Close Bank Accounts.

       34.     Pursuant to this Motion, the Debtors also seek authorization to implement changes

to the Cash Management System in the ordinary course of business, including opening any

additional bank accounts or closing any existing Bank Account as they may deem necessary and

appropriate. The Debtors request that the Court authorize the Banks to honor the Debtors’

requests to open or close, as the case may be, such bank accounts or additional bank accounts;

provided, however, that, unless otherwise ordered by the Court, the Debtors shall open any such

new bank account at a bank that has executed a Uniform Depository Agreement with the U.S.

Trustee or at a bank willing to immediately execute such an agreement.

       35.     The Debtors further request that nothing contained in the Proposed Orders

granting the relief requested herein shall prevent the Banks from modifying or terminating any

Bank Accounts or related services in accordance with the agreements governing such accounts or

services.

       D.      The Court Should Authorize Intercompany
               Transactions to Preserve and Maximize Estate Value.

       36.     The Debtors operate using the consolidated Cash Management System and,

thereby, engage in usual and customary Intercompany Transactions among themselves on a

regular basis. Because such transactions are common among similar enterprises, the Debtors

believe that Intercompany Transactions are ordinary course transactions within the meaning of



                                                 13
               Case 19-12269-KBO            Doc 47    Filed 11/08/19   Page 14 of 39



section 363(c)(1) of the Bankruptcy Code and, thus, do not require the Court’s approval.

Nonetheless, out of an abundance of caution, the Debtors are seeking express authority to engage

in such transactions on a postpetition basis in the ordinary course of the Debtors’ business.

Consistent with their prepetition practices, the Debtors will maintain records of the Intercompany

Transactions electronically in their accounting system and be able to ascertain, trace, and account

for all cash flow and resulting Intercompany Transactions.

        37.     The continuation of the Intercompany Transactions is essential to the Debtors’

ability to manage their day-to-day operations and execute the Cash Management System. If the

Intercompany Transactions were to be discontinued, the Cash Management System and related

administrative controls would be disrupted to the detriment of the Debtors, their estates, and their

creditors.    Therefore, authorizing the Debtors, in their business judgment, to continue the

Intercompany Transactions, in the ordinary course of business and consistent with historical

business practices, will assist the Debtors in fulfilling their fiduciary obligations to maximize the

value of their estates for all creditors.

        38.     To ensure that each individual Debtor will not fund the operation of an affiliated

entity at the expense of its own creditors, the Debtors respectfully request that, pursuant to

sections 364(b) and 503(b)(1) of the Bankruptcy Code, Intercompany Claims arising after the

Affiliate Petition Date in the ordinary course of business be granted administrative expense

status. If the Court authorizes the Debtors to treat Intercompany Claims as administrative

expenses, then each entity utilizing funds flowing through the Cash Management System and

receiving services through the intercompany arrangements should continue to bear ultimate

repayment responsibility for such ordinary course transactions and its relative share of the cost of

services provided.




                                                     14
             Case 19-12269-KBO          Doc 47     Filed 11/08/19    Page 15 of 39



       39.     For the avoidance of doubt, the Debtors are not seeking to make cash payments

on account of prepetition Intercompany Claims absent further Court order.

       40.     Similar relief has regularly been granted by courts in this district in complex

multi-debtor Chapter 11 Cases. See, e.g., In re Halcón Res. Corp., Case No. 16-11724 (BLS)

(Bankr. D. Del. Aug. 19, 2016) [D.I. 131]; In re Roadhouse Holding Inc., Case No. 16-11819

(BLS) (Bankr. D. Del. Aug. 9, 2016) [D.I. 57]; In re Triangle USA Petroleum Corp., Case No.

16-11566 (MFW) (Bankr. D. Del. Aug. 5, 2016) [D.I. 215]; In re Maxus Energy Corp., Case No.

16-11501 (CSS) (Bankr. D. Del. July 12, 2016) [D.I. 146].

        THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

       41.     For a debtor to obtain relief to make payments within twenty-one (21) days of the

Affiliate Petition Date, it must establish that making such payments satisfies the requirements

mandated by Bankruptcy Rule 6003—namely, the relief requested is necessary to avoid

“immediate and irreparable harm.”

       42.     As described above, immediate and irreparable harm would result if the relief

requested herein is not granted. Accordingly, the Debtors submit that the requirements of

Bankruptcy Rule 6003 are satisfied.

                          WAIVER OF NOTICE REQUIREMENTS

       43.     Given the nature of the relief requested herein, the Debtors respectfully request a

waiver of (a) the notice requirements under Bankruptcy Rule 6004(a) and (b) the 14-day stay

under Bankruptcy Rule 6004(h), to the extent that either rule is applicable.

                          DEBTORS’ RESERVATION OF RIGHTS

       44.     Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under section 365 of the


                                                 15
             Case 19-12269-KBO          Doc 47     Filed 11/08/19      Page 16 of 39



Bankruptcy Code. Likewise, if this Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to

the validity of any claim or a waiver of the Debtors’ rights to dispute such claim subsequently.

                                             NOTICE

       45.     Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware, (b) the Debtors’ thirty (30) largest unsecured creditors on a

consolidated basis, (c) counsel to Natixis, New York Branch (“Natixis”) and counsel to BMO

Harris, N.A. (“BMO”), (d) counsel to Riverstone Credit Management, LLC “Riverstone”), (e)

the United States Attorney’s Office for the District of Delaware, (f) the Internal Revenue

Service, (g) the Securities and Exchange Commission, (h) any party that has requested notice

pursuant to Bankruptcy Rule 2002 as of the time of service, and (i) any other party required to be

provided notice under Local Rule 9013-1(m). Due to the nature of the relief requested herein,

the Debtors submit that no other or further notice need be provided.

       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court (a) enter the Interim Order substantially in the form annexed as Exhibit C hereto granting

the relief requested in the Motion on an interim basis, (b) scheduling the Final Hearing on the

Motion within 30 days of the Affiliate Petition Date or as soon as otherwise practicable thereafter

to consider entry of the Final Order substantially in the form annexed as Exhibit D hereto and

enter the Final Order, and (c) grant such other and further relief as may be just and proper.




                           [Remainder of page intentionally left blank.]




                                                 16
           Case 19-12269-KBO   Doc 47     Filed 11/08/19   Page 17 of 39



Dated: November 8, 2019
       Wilmington, Delaware

                               /s/ Daniel B. Butz

                               Robert J. Dehney (No. 3578)
                               Eric D. Schwartz (No. 3134)
                               Daniel Butz (No. 4227)
                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Facsimile: (302) 658-3989
                               Email: rdehney@mnat.com
                                       eschwartz@mnat.com
                                       dbutz@mnat.com

                               - and -

                               Andrew K. Glenn (pro hac vice motion pending)
                               Matthew B. Stein (pro hac vice motion pending)
                               David J. Mark (pro hac vice motion pending)
                               KASOWITZ BENSON TORRES LLP
                               1633 Broadway
                               New York, New York 10019
                               Telephone: (212) 506-1700
                               Facsimile: (212) 506-1800
                               Email: AGlenn@kasowitz.com
                                       MStein@kasowitz.com
                                       DMark@kasowitz.com

                               PROPOSED COUNSEL FOR DEBTORS AND
                               DEBTORS IN POSSESSION




                                         17
Case 19-12269-KBO   Doc 47   Filed 11/08/19   Page 18 of 39



                      EXHIBIT A

               Cash Management System
                                        Case 19-12269-KBO           Doc 47       Filed 11/08/19               Page 19 of 39



                                                                       EXHIBIT B

                                                                  Debtors’ Bank Accounts

    Bank Name                  Entity            Bank Routing #      Bank Account #        Address              Contact Name     Contact Phone             Contact Email
                                                                                       509 W Wall    Street
Prosperity Bank, USA   MDC Texas Energy, LLC       113122655            066891         Midland, TX   79701       Gilbert Abila   432-552-1366    gilbert.abila@prosperitybankusa.com
                                                                                       509 W Wall    Street
Prosperity Bank, USA MDC Reeves Energy, LLC        113122655            963221         Midland, TX   79701       Gilbert Abila   432-552-1366    gilbert.abila@prosperitybankusa.com

                                                                                      Corporate Trust, 240
                                                                                       Greenwich Street,
    BNY Mellon         MDC Operating Account       021000018          4088118400      New York, NY 10286 Terrence John White 212-815-3657          terrence.white@bnymellon.com

                                                                                      Corporate Trust, 240
                         MTE Holdings, LLC                                             Greenwich Street,
    BNY Mellon           Operating Account         021000018          2775838400      New York, NY 10286 Terrence John White 212-815-3657          terrence.white@bnymellon.com

                                                                                      Corporate Trust, 240
                         MTE Holdings, LLC                                             Greenwich Street,
    BNY Mellon         Capital Reserve Account     021000018          2775888400      New York, NY 10286 Terrence John White 212-815-3657          terrence.white@bnymellon.com
Case 19-12269-KBO   Doc 47   Filed 11/08/19   Page 20 of 39



                      EXHIBIT C

                Proposed Interim Order
               Case 19-12269-KBO            Doc 47      Filed 11/08/19       Page 21 of 39



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )    Chapter 11
                                                        )
MTE HOLDINGS LLC, et al.,1                              )    Case No. 19-12269 (KBO)
                                                        )
                         Debtors.                       )    Joint Administration Requested
                                                        )

               INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO
        (A) CONTINUE USING EXISTING CENTRALIZED CASH MANAGEMENT
      SYSTEM, (B) HONOR CERTAIN PREPETITION OBLIGATIONS RELATED TO
    THE USE OF THE CASH MANAGEMENT SYSTEM, AND (C) MAINTAIN EXISTING
     BANK ACCOUNTS AND CHECK STOCK AND (II) GRANTING RELATED RELIEF

         Upon the Motion2 of the above-captioned debtors and debtors in possession (collectively,

the “Debtors”), for entry of this Interim Order pursuant to Bankruptcy Code sections 105, 345,

363, 364, 503, and 507, Bankruptcy Rules 6003 and 6004, and Local Rule 2015-2 (i) authorizing

the Debtors to (a) continue using the Cash Management System, (b) honor certain prepetition

obligations related to the use of the Cash Management System, and (c) maintain their existing

Bank Accounts and check stock, (ii) scheduling a Final Hearing to consider entry of the Final

Order to the extent that a hearing is necessary, and (iii) granting related relief, all as further

described in the Motion; and this Court having jurisdiction to consider the Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated as of

February 29, 2012; and consideration of the Motion and the relief requested therein being a core

proceeding in accordance with 28 U.S.C. § 157(b)(2); and venue being proper in this District

1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC. (7894); MTE Partners LLC. (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
             Case 19-12269-KBO          Doc 47       Filed 11/08/19    Page 22 of 39



pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion being

adequate and appropriate under the particular circumstances; and upon the record of any hearing

being held to consider the relief requested in the Motion; and upon the First Day Declaration and

all proceedings had before this Court; and this Court having found and determined that the relief

sought in the Motion is in the best interests of the Debtors’ estates, their creditors, and other

parties in interest and that the legal and factual bases set forth in the Motion establish just cause

for the relief granted herein; and any objections to the requested relief having been withdrawn or

overruled on the merits; and after due deliberation and sufficient cause appearing therefor, it is

hereby ORDERED:

       1.      The Motion is granted on an interim basis to the extent provided herein.

       2.      Except as otherwise provided herein, the Debtors are authorized to continue to

manage their cash pursuant to the Cash Management System as described in the Motion.

       3.      The Debtors are authorized to: (i) continue to use and administer the Bank

Accounts; (ii) treat the Bank Accounts for all purposes as accounts of the Debtors as debtors in

possession; (iii) to pay outstanding balances, charges, and fees due with respect to the Corporate

Credit Card and to continue to use the Corporate Credit Card and to maintain cash collateral in

support of the obligations thereunder; and (iv) conduct banking transactions by all usual means

and debit the Bank Accounts on account of all usual items and payment instructions, including

checks, drafts, wires, automated clearinghouse transfers, electronic funds transfers, or other items

presented, issued, or drawn on the Bank Accounts.

       4.      The requirements of the U.S. Trustee Guidelines that the Debtors close all

existing bank accounts and open new debtor in possession accounts are hereby waived. To the




                                                 2
             Case 19-12269-KBO          Doc 47       Filed 11/08/19   Page 23 of 39



extent that any of the requirements of the U.S. Trustee Guidelines or section 345(b) of the

Bankruptcy Code are not satisfied, such requirements are hereby waived.

       5.      Subject to the protections provided to the Banks in paragraph 6 of this Interim

Order, the Debtors’ banks (each, a “Bank”) are authorized to continue to administer, service, and

maintain the Bank Accounts in accordance with prepetition practices and any Prepetition

Account Agreement (as defined below) governing such Bank Accounts, without interruption and

in the ordinary course of business, and to receive, process, honor and pay any and all checks,

drafts, wires, automated clearinghouse transfers, electronic funds transfers, or other items (the

“Payment Items”) presented, issued, or drawn on the Bank Accounts on or after the Affiliate

Petition Date if the Debtors have sufficient funds in the respective Bank Account to cover such

Payment Items; provided that any Payment Item presented, drawn, issued, or made on account of

any claim arising prior to the Affiliate Petition Date may be honored by such Bank unless, in

accordance with any applicable Prepetition Account Agreement, the Debtors issue a stop

payment order with respect to such Payment Item. Notwithstanding anything to the contrary in

this Interim Order, no Bank shall be obligated to extend credit to any Debtor or honor any

Payment Item drawn on a Bank Account at such Bank unless there are sufficient and fully

collected funds in such Bank Account.

       6.      Notwithstanding any other provision of this Interim Order, each Bank is

authorized, but not directed, to rely, without any duty of further inquiry, on the representations,

instructions, or presentations of the Debtors with respect to whether any Payment Item presented,

drawn, issued, or made by the Debtors prior to or after the Affiliate Petition Date should be

honored pursuant to this Interim Order or any other order of the Court, and no Bank shall have,

and each Bank is hereby released from, any liability to any party for relying on such




                                                 3
             Case 19-12269-KBO         Doc 47       Filed 11/08/19   Page 24 of 39



representations, instructions, or presentations by the Debtors as provided for herein, or any

liability to any party on account of (i) following the Debtors’ representations, instructions, or

presentations as to any order of the Court (without any duty of further inquiry), (ii) honoring of

any prepetition Payment Item in a good-faith belief or upon a representation by the Debtors that

the Court has authorized such prepetition Payment Item, or (iii) a mistake made by such Bank

despite implementation of customary handling procedures, unless such mistake constituted gross

negligence or willful misconduct on the part of such Bank. Capital One may rely on the

representations of the Debtors with respect to their use of the Corporate Credit Card, and Capital

One, shall not have any liability to any party for relying on such representations by the Debtors

as provided for herein.

       7.      The Debtors shall maintain full, accurate, and complete records of all transfers

within the Cash Management System at least to the same extent as they were recorded by the

Debtors before the Affiliate Petition Date in order to reconcile net amounts that may become due

from one Debtor to another Debtor or non-Debtor affiliate in respect to cash disbursements or

transfer made between them or for their benefit from and after the Affiliate Petition Date. A

Debtor that is owed money from another Debtor on account of cash disbursements or transfers

made from and after the Affiliate Petition Date shall have an administrative claim against such

other Debtor in respect to any such post-petition disbursement or transfer.

       8.      To the extent that cash, including cash collateral (as defined in the Bankruptcy

Code), of any Debtor is used by another Debtor, the Debtor funding such use shall have an

allowed superpriority administrative expense claim pursuant to sections 503(b) and 507(a) of the

Bankruptcy Code junior in priority only to Adequate Protection Claims, as defined in the Interim

Cash Collateral Order.




                                                4
              Case 19-12269-KBO          Doc 47       Filed 11/08/19   Page 25 of 39



       9.        Only to the extent authorized by an order of this Court, the Debtors are authorized

to issue postpetition checks, and to effect postpetition fund transfer requests, in replacement of

any checks or fund transfer requests that are dishonored as a consequence of the Chapter 11

Cases with respect to prepetition amounts owed in connection with the relief granted in this

Interim Order.

       10.       Each Bank is authorized to charge, and the Debtors are authorized to continue to

pay and honor, both prepetition and postpetition service and other ordinary course fees, costs,

charges, and expenses to which such Bank may be entitled in accordance with the applicable

Prepetition Account Agreement (the “Bank Fees”).            Each Bank is authorized to debit the

applicable Bank Account in the ordinary course of business without the need for further order of

this Court, whether arising or occurring prepetition or postpetition, for (i) all Bank Fees and

charge-backs and (ii) all Payment Items deposited in one of the Bank Accounts with such Bank

which have been dishonored or returned unpaid for any reason, together with any fees and costs

in connection therewith, to the same extent the Debtors were responsible for such amounts prior

to the Affiliate Petition Date.

       11.       The Debtors are authorized to use their checks, forms, and any letterhead,

substantially in the forms existing immediately prior to the Affiliate Petition Date, without

reference to their status as debtors in possession; provided, in the event that the Debtors need to

purchase new check stock or letterhead during the pendency of the Chapter 11 Cases, such check

stock and letterhead will include a legend referring to the Debtors as “Debtors in Possession” or

“DIP,” provided, further, within fourteen (14) days of entry of this Interim Order, the Debtors

will update any electronically produced checks to reflect their status as debtors in possession.




                                                  5
              Case 19-12269-KBO        Doc 47       Filed 11/08/19   Page 26 of 39



        12.    Any payment from a Bank Account at the request of the Debtors made by a Bank

prior to the Affiliate Petition Date (including any ACH Transfer such Bank is or becomes

obligated to settle), or any instruments issued by such Bank on behalf of any Debtor pursuant to

a “midnight deadline” or otherwise, shall be deemed to be paid prepetition, whether or not

actually debited from the Bank Account prepetition.

        13.    The Debtors are authorized, but not directed, to implement changes to the Cash

Management System in the ordinary course of business, including opening any additional Bank

Accounts or closing any existing Bank Account as they may deem necessary and appropriate.

        14.    The Debtors and the Banks may, without further order of this Court, agree to and

implement changes to the Cash Management System and procedures related thereto in the

ordinary course of business, including, without limitation, the opening of any new bank accounts

and the closing of any existing bank accounts and the entry into any ancillary agreements,

including new deposit account control agreements, provided, that (i) notice of same shall be

given to the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”),

counsel to Natixis and counsel to BMO, counsel to Riverstone, and counsel to any official

committee appointed in these cases within the fourteen (14) days after such change is made,

(ii) any new account that the Debtors open shall be with an institution that has executed a

Uniform Depository Agreement (a “UDA”) with the U.S. Trustee.

        15.    The relief granted herein is extended to any new bank account opened by the

Debtors in the ordinary course of business after the date hereof, which account shall be deemed a

Bank Account, and to the bank at which such account is opened, which bank shall be deemed a

Bank.




                                                6
              Case 19-12269-KBO        Doc 47       Filed 11/08/19   Page 27 of 39



       16.     The Debtors (i) are authorized to continue performing Intercompany Transactions

in the ordinary course of business and to honor obligations in connection with the Intercompany

Transactions and (ii) shall provide monthly reports of any Intercompany Transactions to (a) the

U.S. Trustee; (b) counsel to Natixis and to BMO, (c) counsel to Riverstone, and (d) counsel to

any statutory committee appointed in the Chapter 11 Cases.

       17.     Pursuant to Bankruptcy Code sections 364(b) and 503(b)(1), all (i) postpetition

Intercompany Claims and (ii) any postpetition Bank Fees and charge-backs payable to any of the

Banks shall be accorded administrative expense status. The Debtors shall maintain accurate and

detailed records of all transfers, including Intercompany Transactions, so that all transactions

may be readily ascertained, traced, recorded properly, and distinguished between prepetition and

postpetition transactions.

       18.     Notwithstanding use of a consolidated Cash Management System, the Debtors

shall calculate quarterly fees under 28 U.S.C. § 1930(a)(6) based on the disbursements of each

Debtor, regardless of which entity pays those disbursements.

       19.     For Banks at which the Debtors hold Bank Accounts that are party to a UDA with

the U.S. Trustee, within fourteen (14) days of entry of this Interim Order, the Debtors shall

(i) contact each Bank, (ii) provide each Bank with each of the Debtors’ employer identification

numbers, and (iii) identify each Bank Account held at such Bank as being held by a debtor in

possession.

       20.     Each Debtor and each Bank are authorized to continue to perform pursuant to the

terms of, and shall continue to enjoy the rights, benefits, liens, offset rights, privileges, and

remedies afforded to them under, any unexpired prepetition agreement that exists between them

relating to any Bank Accounts or other cash management services (each a “Prepetition Account




                                                7
              Case 19-12269-KBO           Doc 47        Filed 11/08/19     Page 28 of 39



Agreement”) and except as amended, modified, or supplemented by agreement between the

Debtors and such Bank in the ordinary course of business. Notwithstanding the foregoing or

anything in this Interim Order to the contrary, the relief granted by this Interim Order shall not be

deemed an assumption or rejection of any contract, including, but not limited to, the Prepetition

Account Agreement, pursuant to Bankruptcy Code section 365.

        21.      The requirements set forth in Bankruptcy Rule 6003 are satisfied by the contents

of the Motion.

        22.      The deadline by which objections to the Motion and the Final Order must be filed

is [__________], 2019 at 4:00 p.m. (ET). Objections must be served on: (a) proposed counsel to

the Debtors, (i) Kasowitz Benson Torres LLP, 1633 Broadway, New York, New York 10019,

Attn:    Andrew       K.    Glenn,      (AGlenn@kasowitz.com)            and   Matthew       B.    Stein,

(MStein@kasowitz.com) and (ii) Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market St.,

16th Floor, Wilmington, Delaware 19899, Attn: Robert J. Dehney, (JDehney@mnat.com), (b)

counsel to Riverstone; (c) counsel to Natixis and to BMO, and (d) counsel to any statutory

committee appointed in the Chapter 11 Cases. A final hearing on the Motion, if required, will be

held on [________], 2019 at [___] (ET). If no objections are filed to the Motion, this Court may

enter the Final Order without further notice or hearing.

        23.      Nothing contained in the Motion or this Interim Order shall be construed to

(i) create or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not

exist as of the Affiliate Petition Date or (ii) alter or impair the validity, priority, enforceability, or

perfection of any security interest or lien, in favor of any person or entity, that existed as of the

Affiliate Petition Date.




                                                    8
               Case 19-12269-KBO         Doc 47       Filed 11/08/19   Page 29 of 39



         24.    Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (i) an admission as to the

validity of any prepetition claim against a Debtor entity; (ii) a waiver of the Debtors’ or any

other party in interest’s right to dispute any prepetition claim on any grounds; (iii) a promise or

requirement to pay any prepetition claim; (iv) an implication or admission that any particular

claim is of a type specified or defined in this Interim Order or the Motion; (v) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code; or (vi) a waiver of the Debtors’ or any other party in interest’s rights under

the Bankruptcy Code or any other applicable law.

         25.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, this Interim Order shall be immediately effective and enforceable upon its

entry.

         26.    To the extent that the Motion is inconsistent with this Interim Order, the terms of

this Interim Order shall govern.

         27.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order.

         28.    The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Interim Order.

Dated:                , 2019


                                                  The Honorable Karen B. Owens
                                                  United States Bankruptcy Judge




                                                  9
Case 19-12269-KBO    Doc 47    Filed 11/08/19   Page 30 of 39



                        EXHIBIT D

                    Proposed Final Order
               Case 19-12269-KBO             Doc 47      Filed 11/08/19        Page 31 of 39



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )     Chapter 11
                                                         )
MTE HOLDINGS LLC, et al.,1                               )     Case No. 19-12269 (KBO)
                                                         )
                          Debtors.                       )     Joint Administration Requested
                                                         )

                FINAL ORDER (I) AUTHORIZING THE DEBTORS TO
        (A) CONTINUE USING EXISTING CENTRALIZED CASH MANAGEMENT
      SYSTEM, (B) HONOR CERTAIN PREPETITION OBLIGATIONS RELATED TO
    THE USE OF THE CASH MANAGEMENT SYSTEM, AND (C) MAINTAIN EXISTING
     BANK ACCOUNTS AND CHECK STOCK AND (II) GRANTING RELATED RELIEF

         Upon the Motion2 of the above-captioned debtors and debtors in possession (collectively,

the “Debtors”), for entry of this Final Order pursuant to Bankruptcy Code sections 105, 345, 363,

364, 503, and 507, Bankruptcy Rules 6003 and 6004, and Local Rule 2015-2 (i) authorizing the

Debtors to (a) continue using the Cash Management System, (b) honor certain prepetition

obligations related to the use of the Cash Management System, and (c) maintain their existing

Bank Accounts and check stock, and (ii) granting related relief, all as further described in the

Motion; and this Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware, dated as of February 29, 2012;

and consideration of the Motion and the relief requested therein being a core proceeding in

accordance with 28 U.S.C. § 157(b)(2); and venue being proper in this District pursuant to 28

U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion being adequate and

1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC. (7894); MTE Partners LLC. (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
          All capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the
Motion.
             Case 19-12269-KBO          Doc 47       Filed 11/08/19    Page 32 of 39



appropriate under the particular circumstances; and upon the record of any hearing being held to

consider the relief requested in the Motion; and upon the First Day Declaration and all

proceedings had before this Court; and this Court having found and determined that the relief

sought in the Motion is in the best interests of the Debtors’ estates, their creditors, and other

parties in interest and that the legal and factual bases set forth in the Motion establish just cause

for the relief granted herein; and any objections to the requested relief having been withdrawn or

overruled on the merits; and after due deliberation and sufficient cause appearing therefor, it is

hereby ORDERED:

       1.      The Motion is granted on a final basis to the extent provided herein.

       2.      Except as otherwise provided herein, the Debtors are authorized to continue to

manage their cash pursuant to the Cash Management System as described in the Motion.

       3.      The Debtors are authorized to: (i) continue to use and administer the Bank

Accounts; (ii) treat the Bank Accounts for all purposes as accounts of the Debtors as debtors in

possession; (iii) to pay outstanding balances, charges, and fees due with respect to the Corporate

Credit Card and to continue to use the Corporate Credit Card and to maintain cash collateral in

support of the obligations thereunder; and (iv) conduct banking transactions by all usual means

and debit the Bank Accounts on account of all usual items and payment instructions, including

checks, drafts, wires, automated clearinghouse transfers, electronic funds transfers, or other items

presented, issued, or drawn on the Bank Accounts.

       4.      The requirements of the U.S. Trustee Guidelines that the Debtors close all

existing bank accounts and open new debtor in possession accounts are hereby waived. To the

extent that any of the requirements of the U.S. Trustee Guidelines or section 345(b) of the

Bankruptcy Code are not satisfied, such requirements are hereby waived.




                                                 2
             Case 19-12269-KBO          Doc 47       Filed 11/08/19    Page 33 of 39



       5.      Except as otherwise expressly provided in this Final Order and subject to the

protections provided to the Debtors’ banks (each, a “Bank”) in paragraph 6 of this Final Order,

each Bank is authorized to continue to administer, service, and maintain the Bank Accounts in

accordance with prepetition practices and any Prepetition Account Agreement (as defined below)

governing such Bank Accounts, without interruption and in the ordinary course of business, and

to receive, process, honor and pay any and all checks, drafts, wires, automated clearinghouse

transfers, electronic funds transfers, or other items (the “Payment Items”) presented, issued, or

drawn on the Bank Accounts on or after the Affiliate Petition Date if the Debtors have sufficient

funds in the respective Bank Account to cover such Payment Items; provided that any Payment

Item presented, drawn, issued, or made on account of any claim arising prior to the Affiliate

Petition Date may be honored by such Bank unless, in accordance with any applicable

Prepetition Account Agreement, the Debtors issue a stop payment order with respect to such

Payment Item. Notwithstanding anything to the contrary in this Final Order, no Bank shall be

obligated to extend credit to any Debtor or honor any Payment Item drawn on a Bank Account at

such Bank unless there are sufficient and fully collected funds in such Bank Account.

       6.      Notwithstanding any other provision of this Final Order, each Bank is authorized,

but not directed, to rely, without any duty of further inquiry, on the representations, instructions,

or presentations of the Debtors with respect to whether any Payment Item presented, drawn,

issued or made by the Debtors prior to or after the Affiliate Petition Date should be honored

pursuant to this Final Order or any other order of the Court, and no Bank shall have, and each

Bank is hereby released from, any liability to any party for relying on such representations,

instructions, or presentations by the Debtors as provided for herein, or any liability to any party

on account of (i) following the Debtors’ representations, instructions, or presentations as to any




                                                 3
             Case 19-12269-KBO          Doc 47       Filed 11/08/19   Page 34 of 39



order of the Court (without any duty of further inquiry), (ii) honoring of any prepetition Payment

Item in a good-faith belief or upon a representation by the Debtors that the Court has authorized

such prepetition Payment Item, or (iii) a mistake made by such Bank despite implementation of

customary handling procedures, unless such mistake constituted gross negligence or willful

misconduct on the part of such Bank. Capital One may rely on the representations of the Debtors

with respect to their use of the Corporate Credit Card, and Capital One], shall not have any

liability to any party for relying on such representations by the Debtors as provided for herein.

       7.      The Debtors shall maintain full, accurate, and complete records of all transfers

within the Cash Management System at least to the same extent as they were recorded by the

Debtors before the Affiliate Petition Date in order to reconcile net amounts that may become due

from one Debtor to another Debtor or non-Debtor affiliate in respect to cash disbursements or

transfer made between them or for their benefit from and after the Affiliate Petition Date. A

Debtor that is owed money from another Debtor on account of cash disbursements or transfers

made from and after the Affiliate Petition Date shall have an administrative claim against such

other Debtor in respect to any such post-petition disbursement or transfer.

       8.      To the extent that cash, including cash collateral (as defined in the Bankruptcy

Code), of any Debtor is used by another Debtor, the Debtor funding such use shall have an

allowed superpriority administrative expense claim pursuant to sections 503(b) and 507(a) of the

Bankruptcy Code.

       9.      Only to the extent authorized by an order of this Court, the Debtors are authorized

to issue postpetition checks, and to effect postpetition fund transfer requests, in replacement of

any checks or fund transfer requests that are dishonored as a consequence of the Chapter 11




                                                 4
               Case 19-12269-KBO       Doc 47       Filed 11/08/19   Page 35 of 39



Cases with respect to prepetition amounts owed in connection with the relief granted in this Final

Order.

         10.    Each Bank is authorized to charge, and the Debtors are authorized to continue to

pay and honor, both prepetition and postpetition service and other ordinary course fees, costs,

charges, and expenses to which such Bank may be entitled in accordance with the applicable

Prepetition Account Agreement (the “Bank Fees”).          Each Bank is authorized to debit the

applicable Bank Account in the ordinary course of business without the need for further order of

this Court, whether arising or occurring prepetition or postpetition, for (i) all Bank Fees and

charge-backs and (ii) all Payment Items deposited in one of the Bank Accounts with such Bank

which have been dishonored or returned unpaid for any reason, together with any fees and costs

in connection therewith, to the same extent the Debtors were responsible for such amounts prior

to the Affiliate Petition Date.

         11.

         12.    The Debtors are authorized to use their checks, forms, and any letterhead,

substantially in the forms existing immediately prior to the Affiliate Petition Date, without

reference to their status as debtors in possession; provided, in the event that the Debtors need to

purchase new check stock or letterhead during the pendency of the Chapter 11 Cases, such check

stock and letterhead will include a legend referring to the Debtors as “Debtors in Possession” or

“DIP.”

         13.    Any payment from a Bank Account at the request of the Debtors made by a Bank

prior to the Affiliate Petition Date (including any ACH Transfer such Bank is or becomes

obligated to settle), or any instruments issued by such Bank on behalf of any Debtor pursuant to




                                                5
              Case 19-12269-KBO        Doc 47       Filed 11/08/19   Page 36 of 39



a “midnight deadline” or otherwise, shall be deemed to be paid prepetition, whether or not

actually debited from the Bank Account prepetition.

        14.    The Debtors are authorized, but not directed, to implement changes to the Cash

Management System in the ordinary course of business, including opening any additional Bank

Accounts or closing any existing Bank Account as they may deem necessary and appropriate.

        15.    The Debtors and the Banks may, without further order of this Court, agree to and

implement changes to the Cash Management System and procedures related thereto in the

ordinary course of business, including, without limitation, the opening of any new bank accounts

and the closing of any existing bank accounts, and the entry into any ancillary agreements,

including new deposit account control agreements, provided, that (i) notice of same shall be

given to the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”),

counsel to Natixis and BMO, Riverstone, and counsel to any official committee appointed in

these cases within the fourteen (14) days after such change is made, (ii) any new account that the

Debtors open shall be with an institution that has executed a Uniform Depository Agreement (a

“UDA”) with the U.S. Trustee.

        16.    The relief granted herein is extended to any new bank account opened by the

Debtors in the ordinary course of business after the date hereof, which account shall be deemed a

Bank Account, and to the bank at which such account is opened, which bank shall be deemed a

Bank.

        17.    The Debtors (i) are authorized to continue performing Intercompany Transactions

in the ordinary course of business and to honor obligations in connection with the Intercompany

Transactions and (ii) shall provide monthly reports of any Intercompany Transactions to (a) the

U.S. Trustee, (b) counsel to Natixis and counsel to BMO, and (c) counsel to Riverstone.




                                                6
              Case 19-12269-KBO        Doc 47       Filed 11/08/19   Page 37 of 39



       18.     Pursuant to Bankruptcy Code sections 364(b) and 503(b)(1), all (i) postpetition

Intercompany Claims and (ii) any postpetition Bank Fees and charge-backs payable to any of the

Banks shall be accorded administrative expense status. The Debtors shall maintain accurate and

detailed records of all transfers, including Intercompany Transactions, so that all transactions

may be readily ascertained, traced, recorded properly, and distinguished between prepetition and

postpetition transactions.

       19.     Notwithstanding use of a consolidated Cash Management System, the Debtors

shall calculate quarterly fees under 28 U.S.C. § 1930(a)(6) based on the disbursements of each

Debtor, regardless of which entity pays those disbursements.

       20.     For Banks at which the Debtors hold Bank Accounts that are party to a UDA with

the U.S. Trustee, within fourteen (14) days of entry of this Final Order, the Debtors shall (i)

contact each Bank, (ii) provide each Bank with each of the Debtors’ employer identification

numbers, and (iii) identify each Bank Account held at such Bank as being held by a debtor in

possession.

       21.     Each Debtor and each Bank are authorized to continue to perform pursuant to the

terms of, and shall continue to enjoy the rights, benefits, liens, offset rights, privileges, and

remedies afforded to them under, any unexpired prepetition agreement that exists between them

relating to any Bank Accounts or other cash management services (each a “Prepetition Account

Agreement”), except as amended, modified, or supplemented by agreement between the Debtors

and such Bank in the ordinary course of business. Notwithstanding the foregoing or anything in

this Final Order to the contrary, the relief granted by this Final Order shall not be deemed an

assumption or rejection of any contract, including, but not limited to, the Prepetition Account

Agreement, pursuant to Bankruptcy Code section 365.




                                                7
               Case 19-12269-KBO          Doc 47        Filed 11/08/19    Page 38 of 39



         22.    Nothing contained in the Motion or this Final Order shall be construed to

(i) create or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not

exist as of the Affiliate Petition Date or (ii) alter or impair the validity, priority, enforceability, or

perfection of any security interest or lien, in favor of any person or entity, that existed as of the

Affiliate Petition Date.

         23.    Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing in this Final Order shall be deemed: (i) an admission as to the

validity of any prepetition claim against a Debtor entity; (ii) a waiver of the Debtors’ or any

other party in interest’s right to dispute any prepetition claim on any grounds; (iii) a promise or

requirement to pay any prepetition claim; (iv) an implication or admission that any particular

claim is of a type specified or defined in this Final Order or the Motion; (v) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to Section 365 of

the Bankruptcy Code; or (vi) a waiver of the Debtors’ or any other party in interest’s rights under

the Bankruptcy Code or any other applicable law.

         24.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, this Final Order shall be immediately effective and enforceable upon its

entry.

         25.    To the extent that the Motion is inconsistent with this Final Order, the terms of

this Final Order shall govern.

         26.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Order.

         27.    The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Final Order.




                                                    8
         Case 19-12269-KBO   Doc 47       Filed 11/08/19   Page 39 of 39



Dated:         , 2019


                                      The Honorable Karen B. Owens
                                      United States Bankruptcy Judge




                                      9
